Exhibit 10.119

 



Description of Non-Employee Director Compensation Arrangements

 

In December 2010, the Board of Directors (the “Board”) of Amyris, Inc. (the
“Company”) adopted a non-employee director compensation program (the “Program”)
that took effect on January 1, 2011. In February 2012, October 2013, November
2013 and November 2014, the Leadership Development and Compensation Committee of
the Board (the “LDCC”) determined that it would not recommend to the Board any
changes to the Program for 2012, 2013, 2014 or 2015, respectively. In February
2015, due to the commitment required for the role and consistent with similarly
situated companies, the Board approved an increase to the annual cash retainer
payable to the chair of the Audit Committee of the Board (the “Audit Committee”)
from $15,000 to $30,000, effective January 1, 2015. In November 2015, the LDCC
recommended to the Board that it increase the equity component of the Program to
provide for awards at approximately the 50th market percentile. In December
2015, the Board approved an increase to the equity component of the Program,
which had previously consisted of an initial award upon joining the Board of an
option to purchase 20,000 shares of the Company’s common stock (“Common Stock”)
and an annual award consisting of an option to purchase 6,000 shares of Common
Stock and 3,000 restricted stock units. In October 2016, the LDCC further
recommended to the Board that it add an annual retainer for the position of
non-executive Board chair in the form of an award of 35,000 restricted stock
units to the Program, which the Board approved in November 2016. Under the
amended Program, in each case subject to final approval by the Board with
respect to equity awards:

 

·Each non-employee director receives an annual cash retainer of $40,000, an
initial award upon joining the Board consisting of an option to purchase 45,000
shares of Common Stock and 30,000 restricted stock units, and an annual award
consisting of an option to purchase 26,000 shares of Common Stock and 17,000
restricted stock units. The initial option award vests in equal quarterly
installments over three years, the initial restricted stock unit award vests in
equal annual installments over three years, and the annual option and restricted
stock unit awards become fully vested after one year (in each case subject to
continued service through the applicable vesting date).

 

·The non-executive Board chair receives an additional annual award of 35,000
restricted stock units. The award becomes fully vested after one year (subject
to continued service through the vesting date).

 

·The chair of the Audit Committee receives an additional annual cash retainer of
$30,000.

 

·The chair of the LDCC receives an additional annual cash retainer of $10,000.

 

·The chair of the Nominating and Governance Committee of the Board (the “NGC”)
receives an additional annual cash retainer of $9,000.

 

·Audit Committee, LDCC and NGC members other than the chair receive an
additional annual cash retainer of $7,500, $5,000 and $4,500, respectively.

 

In general, all of the retainers described above are paid quarterly in arrears.
In cases where a non-employee director serves for part of the year in a capacity
entitling him or her to a retainer payment, the retainer is prorated to reflect
his or her period of service in that capacity. Non-employee directors are also
eligible for reimbursement of their expenses incurred in attending Board and
committee meetings.

 

 

 

